On Motion to Dismiss.
The opinion of the court was delivered by
Bermudez, O. J.
The defendant and appellee moves to dismiss, on the ground that the amount involved is less than $2000, and that in order to confer jurisdiction on this court the appellant has inflated his demand with a fictitious claim for damages.
In the absence of any evidence from which it could be ascertained whether the claim has been, or not, inflated, and as the petition is sworn to by the plaintiff therein, and states a claim exceeding $2000, the motion has no bottom to stand upon.
Motion denied.